Citation Nr: 1330970	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-10 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

3.  Entitlement to service connection for tremors of intent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to February 1971, including service in the Republic of Vietnam from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for peripheral neuropathy of the upper and lower extremities is warranted.  He asserts that peripheral neuropathy is related to Agent Orange exposure during service.  The Veteran's exposure to Agent Orange is presumed, based upon his service in Vietnam during the Vietnam era.  

The Veteran was afforded a VA examination in May 2012.  The VA examiner diagnosed the Veteran with peripheral neuropathy.  The VA examiner stated that peripheral neuropathy is not due to diabetes or lumbar disc disease/ spinal stenosis and is therefore of undetermined etiology currently.  The VA examiner did not address whether peripheral neuropathy is related to Agent Orange exposure in service.  

In August 2009, the Veteran submitted an opinion from a private physician, Dr. D.H., M.D.  Therein, Dr. D.H. indicated that the Veteran has neuropathy and tremors progressive.  Dr. D.H. noted that the Veteran's symptoms historically began years ago after exposure to Agent Orange used during his stint in the military.  Dr. D.H. opined that the source of the Veteran's neuropathy has not been discovered; therefore, the neuropathy definitely could be related to his exposure. 
The VA examination in May 2012 is not adequate to decide the claims for service connection for peripheral neuropathy of the upper and lower extremities, as it did not address the Veteran's history of Agent Orange exposure or the private medical opinion regarding peripheral neuropathy.  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned explanation and analysis.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In a June 2009 communication, the Veteran indicated that he was filing a NOD to a February 2009 rating decision which denied service connection for tremors of intent.  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2012) (defining a notice of disagreement).  See 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2012) (defining a notice of disagreement).  The Veteran is entitled to a SOC addressing the claim for service connection for tremors of intent. Manlincon v. West, 12 Vet. App. 238 (1999).  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination for peripheral neuropathy of the upper and lower extremities.  The claims folder must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed, including but not limited to the opinion provided by Dr. Hopson on May 22, 2009.

The VA examiner should provide an opinion as whether it is at least as likely as not that peripheral neuropathy of the upper and lower extremities had its onset in service or is otherwise related to service, including Agent Orange exposure during service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, he or she should so state and should explain why it is not feasible to provide a medical opinion.  

2.  The AMC/RO should furnish the Veteran and his representative a statement of the case (SOC) that addresses the issues of entitlement to service connection for tremors of intent.  The AMC/RO should return this issue to the Board only if the Veteran files a timely substantive appeal with respect to that issue.

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The claims should then be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


